COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                 §

COX PAVING OF TEXAS, INC./H.O.                   §            No. 08-20-00164-CV
SALINAS & SONS PAVING, INC.,
                                                 §               Appeal from the
                          Appellants,
                                                 §              33rd District Court
v.
                                                 §          of Blanco County, Texas
H.O. SALINAS & SONS PAVING,
INC./COX PAVING OF TEXAS, INC.,                  §               (TC# CV08222)

                          Appellees.
                                         O R D E R


       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until December 19, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Scott K. Field, the Appellant’s attorney, prepare the

Appellant’s Brief and forward the same to this Court on or before December 19, 2020.

       IT IS SO ORDERED this 17th day of November, 2020.


                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.